DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Examiner decided to withdraw claim objected because applicant’s amendment to the claim overcome the objections.
Examiner decided to withdraw 112 rejections because applicant’s amendment to the claims overcome the rejections.

Examiner’s Statement of Reason for Allowance
Claims 1 -10 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Sheng et al (CN 163730908) discloses controlling drooping of VSC- HVDC. According to the method, a VSC is used for simulating the external characteristic of a synchronous generator, the synchronous generator can achieve networking power generation and also can directly supply power to a passive island, and therefore the VOC-HVDC control strategy without switching a controller structure can be designed by the aid of the control characteristic at the synchronous generator. According ta the method, the VSC can actively control the frequency, the phase and the amplitude of AC voltage modulation waveforms, so that itis guaranteed that the stable voltage waveforms can be provided in the process of providing power for a passive 

parallel converter system comprising at least two parallel voltage source converters connected in parallel to a same AC bus or to connected AC buses, at least one of the converters operating in an island control mode, and the control method comprising the following steps: (1) calculating a system voltage phase reference value Bref according to a frequency reference value Fref, (2) acquiring a bus voltage across the AC bus; (3) processing the acquired bus voltage to obtain an active current reference value Idref and a wattless current reference value Igref which are determined by an effective bus voltage reference value and the system voltage phase reference value Oref, (4) outputting the active current reference value Idref, the wattless current reference value Igref, and the system voltage phase reference value Bref, served as a converter control signal, to each converter in said island control mode; and (5) controlling an active current of  the converter in the island control mode to follow the active current reference value Idref and controlling a wattless current of the converter in the island control mode to follow the wattless current reference value Igref according to the received control signal; wherein the converter in the island control mode aim to control an amplitude and frequency of the voltage of the AC bus.
Claim 6, two parallel voltage source converters connected in parallel to a same AC bus or to connected AC buses, the control system comprising a common AC voltage controller and a current controller having separate converters, and the AC voltage controller conducting the following stages: a reference phase generating stage: a system voltage phase reference value Oref is calculated according to a frequency reference value Fref; an AC voltage sampling stage: a bus voltage across the AC bus is acquired; a current reference value calculating stage: the acquired bus voltage is processed to obtain an active current reference value Idref and a 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119